Fourth Court of Appeals
                               San Antonio, Texas
                                     October 7, 2020

                                   No. 04-20-00408-CV

                                   Belinda ORTIZ,
                                       Appellant
                                          v.
                               Miguel Angel MARTINEZ,
                                       Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CI14579
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER

      We order reporter's record due November 4, 2020.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court